PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,166,015
Issue Date: 01 Jan 2019
Application No. 15/256,595
Filing or 371(c) Date: 4 Sep 2016
For: IMPLANTABLE SCAFFOLD AND METHOD

:
:
:
:	DECISION ON PETITION
:
:


This is a decision on the “PETITION UNDER 37 C.F.R. § 1.78 TO ACCEPT UNINTENTIONALLY DELAYED CLAIM BENEFIT UNDER 35 U.S.C. § 120” filed July 23, 2020, and again on August 7, 2020.

Petitioner seeks to correct the benefit claims to prior-filed applications in this issued patent by way of a petition under 37 CFR 1.78 and certificate of correction. Specifically, petitioner requests that the Office permit the correction under 37 CFR 1.78 by deleting the benefit claim as follows:

Title page, Item 63: Delete "Continuation-in-part of application No. 12/758,027, filed on Apr. 11, 2010, now Pat. No. 8,506,593, which is a continuation-in-part of application No. 13/475,996, filed on May 20, 2012, now Pat. No. 9,011,485, which is a continuation-in-part of application No. 14/210,230, filed Mar. 13, 2014, now Pat. No. 9,456,819.

The Office notes that the filing of the present petition under 37 CFR 1.78 is inappropriate because petitioner is not adding an unintentionally delayed domestic benefit claim. Therefore, this is not a petitionable matter requiring consideration by the Office of Petitions. See 37 CFR 1.78(c) and (e). The Office further notes that the filing of a petition under 37 CFR 1.78 is inappropriate to delete a benefit claim. In this regard, the Office directs petitioner’s attention to MPEP 211.02(a)(III), under the subheading Deleting Benefit Claims, which states:

In certain circumstances, applicants may choose to delete a benefit claim. For applications filed on or after September 16, 2012, applicant may do so by filing a corrected application data sheet in compliance with 37 CFR 1.76(c) that deletes the reference to the prior-filed application. The examiner should consider whether any new prior art may now be available if a benefit claim is deleted.  If an applicant is submitting an amendment to the specification or an ADS to delete a benefit claim after final rejection or action, the amendment or ADS will be treated under 37 CFR 1.116 (see MPEP § 714.12 and § 714.13).  If the amendment or ADS to delete a benefit claim is submitted after the application has been allowed, the amendment or ADS will be treated under 37 CFR 1.312 (see MPEP § 714.16). 

(Emphasis added).

The Office may issue a certificate of correction under the conditions specified in 35 U.S.C. 255 at the request of the patentee or the patentee’s assignee, upon payment of the fee set forth in § 1.20(a). 35 U.S.C. 255 provides:

Whenever a mistake of a clerical or typographical nature, or of minor character, which was not the fault of the Patent and Trademark Office, appears in a patent and a showing has been made that such mistake occurred in good faith, the Director may, upon payment of the required fee, issue a certificate of correction, if the correction does not involve such changes in the patent as would constitute new matter or would require reexamination. Such patent, together with the certificate, shall have the same effect and operation in law on the trial of actions for causes thereafter arising as if the same had been originally issued in such corrected form.

Section 1481 of the MPEP provides further guidance regarding the issuance of certificates of correction due to applicant’s mistake as follows:

37 CFR 1.323 relates to the issuance of certificates of correction for the correction of errors which were not the fault of the Office. Mistakes in a patent which are not correctable by certificate of correction may be correctable via filing a reissue application (see MPEP § 1401 - § 1460). See Novo Industries, L.P. v. Micro Molds Corporation, 350 F.3d 1348, 69 USPQ2d 1128 (Fed. Cir. 2003) (The Federal Circuit stated that when Congress in 1952 defined USPTO authority to make corrections with prospective effect, it did not deny correction authority to the district courts. A court, however, can correct only if "(1) the correction is not subject to reasonable debate based on consideration of the claim language and the specification and (2) the prosecution history does not suggest a different interpretation...").

    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

In re Arnott, 19 USPQ2d 1049, 1052 (Comm’r Pat. 1991) specifies the criteria of 35 U.S.C. 255 (for a certificate of correction) as follows:

Two separate statutory requirements must be met before a Certificate of Correction for an applicant’s mistake may issue. The first statutory requirement concerns the nature, i.e., type, of the mistake for which a correction is sought. The mistake must be:

    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(1) of a clerical nature,

    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(2) of a typographical nature, or

    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(3) a mistake of minor character.

    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

The second statutory requirement concerns the nature of the proposed correction. The correction must not involve changes which would:

    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(1) constitute new matter or

    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(2) require reexamination.

    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

If the above criteria are not satisfied, then a Certificate of Correction for an applicant’s mistake will not issue, and reissue must be employed as the vehicle to “correct” the patent. Usually, any mistake affecting claim scope must be corrected by reissue.

    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

A mistake is not considered to be of the “minor” character required for the issuance of a Certificate of Correction if the requested change would materially affect the scope or meaning of the patent. 

Here, petitioner’s request to delete the above noted benefit claims could change the effective filing date of one or more claims. That is, petitioner is changing the effective filing date to a later filing date. The deletion of a benefit claim in an issued patent (without replacing it with another similar benefit claim with the same or earlier filing date) does not fall within the above-stated criteria. Although a certificate of correction can be used to correct the failure to make reference to a prior copending application or an incorrect reference to a prior copending application, it is not an appropriate vehicle for deleting an erroneous benefit claim. See MPEP 1481.03 and 1405.  

Thus, the requested relief is not available by way of petition or issuance of a certificate of correction. In particular, the requested change does not meet the requirements of 35 U.S.C. 255.  Moreover, it is possible that the requested changes in the various domestic benefit claim chains could impact examination (e.g., it could change the effective filing date of one or more claims), and thus, “would require reexamination” by the examiner (contrary to 35 U.S.C. 255). Accordingly, the requested relief for the issuance of a certificate of correction is prohibited by statute under these circumstances. Therefore, it may be appropriate to pursue the desired correction of the patent by filing a reissue application. 

In view of the above, the petition is dismissed.

This decision is not a determination of whether or not the benefit claims meet the requirements of 37 CFR 1.78. As the petition is inappropriate, the Office did not review the benefit claims presented in the certificate of correction form. 

Questions concerning this decision may be directed to the undersigned at (571) 272-3211.  

/CHRISTINA T DONNELL/Attorney Advisor, OPET